Citation Nr: 0000153	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  96-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for lupus, claimed as 
due to exposure to herbicide agents.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a disorder 
manifested by pain and tingling in the extremities.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a duodenal ulcer.

7.  Entitlement to an increased (compensable) rating for 
benign premature heartbeats.

8.  Entitlement to an increased (compensable) rating for a 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1969, and from June 1971 to June 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1995 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  

The Board notes that the veteran has made arguments 
pertaining to a claim for compensation for defective vision.  
That issue, however, has not been developed or certified for 
appellate review.  Further, it appears from the hearing 
testimony that the veteran is raising a claim of entitlement 
to service connection for chloracne as due to exposure to 
Agent Orange.  This matter also has not been developed for 
appellate review.  Accordingly, the Board refers these issues 
to the RO for any appropriate action.

The Board has found that additional development of evidence 
is required with respect to the claims for increased ratings 
for benign premature heartbeats and a lumbosacral strain.  
Accordingly, those issues are the subject of a remand located 
at the end of this decision.


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran does not have post-traumatic stress disorder.

2.  The veteran has not presented any competent evidence 
linking a current diagnosis of lupus to his period of service 
or to exposure to herbicide agents.

3.  The veteran has not presented any competent evidence 
linking a current diagnosis of headaches to his period of 
service or to a service-connected disability.

4.  The veteran has not presented any competent evidence 
linking any current disorder manifested by pain and tingling 
in the extremities to his period of service or to a service-
connected disability.

5.  The RO denied the veteran's claim for service connection 
for hearing loss in November 1988, and the veteran did not 
file an appeal.

6.  The additional evidence presented since November 1988 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hearing loss.

7.  The RO denied the veteran's claim for service connection 
for a duodenal ulcer in November 1988, and the veteran did 
not file an appeal.

8.  The additional evidence presented since November 1988 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a duodenal ulcer.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1999).

2.  The claim for service connection for lupus, claimed as 
due to exposure to herbicide agents, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for a disorder 
manifested by pain and tingling in the extremities is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The decision of November 1988 which denied service 
connection for hearing loss is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

6.  The additional evidence presented since November 1988 is 
not new and material, and the claim for service connection 
for hearing loss has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

7.  The decision of November 1988 which denied service 
connection for a duodenal ulcer is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

8.  The additional evidence presented since November 1988 is 
not new and material, and that claim for service connection 
for a duodenal ulcer has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

I.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

A claim for service connection for post-traumatic stress 
disorder is well grounded if a claimant has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  See Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).

The veteran has presented an account of a stressor in service 
and competent medical evidence showing that he has a 
diagnosis of post-traumatic stress disorder based on a 
claimed stressor.  Therefore, the Board finds that the claim 
for service connection for post-traumatic stress disorder is 
well grounded.  The Board also finds that all relevant 
evidence necessary for resolution of the issue has been 
obtained.  The veteran's medical treatment records have been 
obtained, and he has been afforded a disability evaluation 
examination.  He has also been afforded a personal hearing.  

In general, service connection may be granted for disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well ground the 
claim.  Establishing service connection for PTSD requires (1) 
a current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen, 10 Vet. App. at 138.  
The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy' . . . . Where 
. . . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki, 6 Vet. App. at 98 (citations omitted).  
The requisite additional evidence may be obtained from 
sources other than the veteran's SMRs.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so. 

The medical evidence which is in favor of the claim consists 
of a private medical record dated in July 1995 from Edwin W. 
Hoeper, M.D., which shows that the veteran reported a history 
of being in Vietnam in 1968 and 1969, and of having been shot 
at a lot.  He said that this started to affect him around 
1981, and that he had nightmares all of the time.  He said 
that he would wake up out of breath and sweating.  He also 
said that he startled easily.  The impression was post-
traumatic stress disorder.  

Other records, however, reflect that the veteran does not 
have post-traumatic stress disorder.  The report of a 
psychological examination of the veteran conducted in June 
1995 by a fee basis examiner shows that the veteran was 
evaluated based on self report, a copy of the DD 214 supplied 
by the veteran, and psychological tests.  The veteran 
reported that his most traumatic memory from Vietnam was an 
incident in which he was stopped by enemy soldiers while 
driving a truck, but later released.  The veteran also said 
that he did not experience significant direct combat, but was 
frequently caught in ambushes and sniper fire.  He said that 
he was married and had three children.  He spent his free 
time working on projects around the house.  He was active in 
his church, but did not initiate close relationships with 
others.  He said that he had occasional suicidal ideation.  
He also said that he planned to work as long as possible, and 
felt fortunate to have a good paying job.  He reported that 
he had seen movies about Vietnam and that they brought back 
bothersome memories.  He said that he had never visited the 
Vietnam Veterans Memorial in Washington DC, but said that he 
would like to do so.  During the examination, there was no 
evidence of agitation or arousal.  Insight and judgment 
appeared to be intact.  His thinking was devoid of overtly 
suspicious or delusional self critical components.

The psychology examination report further shows that testing 
failed to confirm a diagnosis of post-traumatic stress 
disorder.  On the MMPI-2, the veteran produced a clinically 
invalid profile endorsing overt psychotic items.  This 
pattern reportedly was often seen in individuals seeking 
secondary gain from the evaluation process.  Therefore, the 
examiner concluded that elevated scores on the experimental 
PTSD "PK" scale and Mississippi Scale for Combat related 
PTSD were of limited utility.  Moreover, evidence of 
significant agitation, arousal and avoidance as required by 
the DSM-IV criterion for PTSD were not present in the 
results.  The only diagnostic impression was dysthymic 
disorder.  

Similarly, the report of a post-traumatic stress disorder 
examination conducted by the VA in July 1995 shows that on 
examination the veteran was neatly dressed in causal 
clothing.  He appeared alert and pleasant.  He gave a history 
of symptoms of sleep disturbance, nightmares, frequent 
waking, difficulty concentrating and periods of anxiety and 
tension.  Verbal productivity, orientation, memory, insight, 
and judgment appeared adequate.  The diagnosis was (1) 
depressive disorder NOS, and (2) PTSD not diagnosed on this 
examination.  

The Board finds that the evidence which weighs against the 
claim is more credible that the evidence which supports the 
claim.  In this regard, the Board notes that the VA examiners 
based their opinions not only on examination of the veteran 
but also on extensive testing.  Furthermore, the VA 
examination reports contain substantially more history and 
findings that the relatively short private medical record.  
Thus, the preponderance of the evidence shows that the 
veteran does not have post-traumatic stress disorder.  
Accordingly, the Board concludes that post-traumatic stress 
disorder was not incurred in or aggravated by service.  

II.  Entitlement To Service Connection For Lupus, Claimed
 As Due To Exposure To Herbicide Agents.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis or systemic lupus erythematosus is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Regarding Agent Orange exposure, the Board notes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (1999).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  See also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, as will be discussed below, where 
the issue involves such a question of medical causation, 
competent evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

The veteran testified at the hearing held in June 1999 that 
he believed that the lupus developed as a result of exposure 
to Agent Orange in service.  After considering all of the 
evidence of record, the Board finds that the veteran has not 
presented competent evidence to support his contentions. 

Regarding the contention that the veteran's disability 
resulted from exposure to herbicides, the Board notes 
initially that the disability for which he seeks compensation 
is not among the diseases which may be presumed to have been 
due to exposure to herbicides in Vietnam.  

Furthermore, the veteran has not presented any medical 
opinion showing a link between his disability and herbicide 
exposure.  Therefore, he has not presented a well-grounded 
claim for service connection based on a theory that the 
disease was due to herbicide exposure.  See Tidwell v. West, 
11 Vet. App. 242 (1998).  

The medical treatment records pertaining to the claimed 
disability do not contain any indication that the disorder is 
related to the veteran's period of service or to any exposure 
to an herbicide agent during service.

The report of an Agent Orange examination conducted by the VA 
in November 1994 shows that the veteran reported that he had 
been in areas of Vietnam that had been sprayed with 
herbicides and that there was a possibility that he had been 
exposed to herbicides through consuming food and drink.  The 
veteran related several disabilities to Agent Orange 
exposure, including lupus.  The examiner prescribed a 
medication, but did not offer an opinion linking the lupus to 
the Agent Orange exposure.  

Similarly, the report of a dioxin exposure examination 
conducted by the VA in July 1995 shows that the veteran gave 
a history of having been in areas of Vietnam which had been 
sprayed by Agent Orange.  He also said that he had a chronic 
recurrent hyperpigmented rash on his torso and had a skin 
biopsy in 1992.  The lesions were supposedly typical of 
discoid lupus.  On the VA examination, there were scattered 
hyperpigmented patches measuring anywhere from .5 to 2 
centimeters in diameter on the back, torso and the forearm.  
The pertinent diagnosis was cutaneous lupus.  The examiner, 
however, did not give any indication that he believed that 
the lupus was related to the Agent Orange exposure.

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board has considered the veteran's testimony in which he 
expressed his own opinion that there was a relationship 
between his lupus and his exposure to Agent orange in 
service.  However, the Court has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  See also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993), in which the Court held that a 
veteran does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions.

In summary, the veteran has not presented any competent 
evidence linking his current lupus to his period of service 
or to exposure to herbicide agents. Accordingly, the Board 
concludes that the claim for service connection for lupus, 
claimed as due to exposure to herbicide agents, is not well-
grounded.


III.  Entitlement To Service Connection For Headaches.

The veteran and his wife testified during the hearing held in 
June 1999 that the veteran had bad headaches, and his wife 
said that she believed that a doctor had told her that the 
headaches were related to his service-connected heart 
disorder.  

The veteran's own testimony regarding a medical issue such as 
the cause of a medical disorder is not enough to support a 
claim.  Moreover, the veteran has not presented any competent 
evidence linking any current headaches to his period of 
service or to a service-connected disability.  Accordingly, 
the Board concludes that the claim for service connection for 
headaches is not well-grounded.  The Board notes that the 
veteran may at any time submit a medical statement from the 
treating physician referred to in his testimony for the 
purpose of demonstrating that his service-connected heart 
disorder caused his headaches.  


IV.  Entitlement To Service Connection For A Disorder 
Manifested
 By Pain And Tingling In The Extremities.

The veteran testified during the hearing held in June 1999 
that he experienced symptoms such as his hands and feet going 
to sleep.  He said that there was a tingling sensation.  The 
veteran expressed his opinion that the tingling was secondary 
to the ineffectiveness of his heart due to his service-
connected heart disorder.  

Significantly, however, the veteran has not presented any 
competent evidence linking any current disorder manifested by 
pain and tingling in the extremities to his period of service 
or to a service-connected disability.  The Board also notes 
that the veteran has not been diagnosed as having acute or 
subacute peripheral neuropathy.  Therefore, the Agent Orange 
presumption pertaining to those disorders is not applicable.  
Accordingly, the Board concludes that the claim for service 
connection for a disorder manifested by pain and tingling in 
the extremities is not well-grounded.

V.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For Hearing Loss.

The RO denied the veteran's claim for service connection for 
hearing loss in November 1988, and the veteran did not file 
an appeal.  The evidence which was considered at that time 
included the veteran's service medical records which the RO 
characterized as showing normal hearing throughout.  

Also of record was the report of an audiological evaluation 
conducted by the VA in August 1988, which shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
30
35
LEFT
10
15
20
30
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  The 
diagnoses were right ear slight high frequency hearing 
impairment, and left ear high frequency hearing impairment. 

In the decision of November 1988, the RO found that the 
claimed hearing loss had not been shown to be related to 
service.  The veteran was notified of that decision and of 
his right to file an appeal, but he did not do so and the 
decision became final.

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the veteran's claim on any basis was the November 1988 
decision.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. App. 
1 (1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).  

The additional evidence which has been presented includes 
testimony given by the veteran during a hearing held in June 
1999.  He stated that he first started having problems with 
his hearing while he was in Vietnam due to the noise from 
rounds going off.  He said that his ears started ringing.  He 
also said that he did not recall getting treated while he was 
over there because they did not have time to do anything like 
that.  The veteran's wife testified that he had to turn the 
television up loud and that he had trouble hearing when using 
the phone.  

The Board finds that the additional evidence presented since 
November 1988 is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hearing loss.  What was lacking 
previously and is still lacking is competent medical evidence 
linking the veteran's hearing loss to service.  Therefore, 
the additional evidence presented since November 1988 is not 
new and material, and the claim for service connection for 
hearing loss has not been reopened.  Accordingly, the 
decision of November 1988 which denied service connection for 
hearing loss remains final.


VI.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Duodenal Ulcer.

The RO denied the veteran's claim for service connection for 
a duodenal ulcer in November 1988, and the veteran did not 
file an appeal.  In the decision, the RO found that the 
claimed ulcer had pre-existed service, and that there were no 
current manifestations.  The evidence which was of record at 
that time included the veteran's service medical records.  A 
record dated in November 1987 shows that the veteran had a 
history of having a peptic ulcer when he was in his teens 
with no recurrence since then except that he had recently 
noted some epigastric aching.  An upper GI series was 
performed and showed a small 2 millimeter duodenal ulcer.  

Also of record was the report of a disability evaluation 
examination conducted by the VA in August 1988.  The report 
shows that the veteran stated that he had a duodenal ulcer 
and was taking medication to prevent ulcer attacks.  On 
examination, the abdomen felt soft and flat.  There were no 
masses and no tenderness.  The pertinent diagnosis was 
history of duodenal ulcer - not found.

In the decision of November 1988, the RO concluded that the 
veteran's duodenal ulcer pre-existed service and, in the 
complete absence of current manifestations, it was held that 
permanent aggravation of the condition had not been shown.  
The veteran was notified of the decision and of his right to 
file and appeal; however, he did not do so and the decision 
became final.  

The additional evidence which has been presented includes 
testimony given by the veteran during a hearing held in June 
1999.  He stated that he first started having problems with 
an ulcer when he was in basic training.  He said that he had 
been taking medication since then.  He said that they 
(presumably referring to his treating physicians) called it 
acid reflux and ulcer disease.  

There is still no current medical evidence showing that the 
veteran has an active duodenal ulcer.  Although a post-
service medical record from a military medical facility dated 
in October 1993 shows that the diagnosis was questionable 
peptic ulcer, a subsequent record dated later in October 1993 
shows that the only diagnosis was probable GERD 
(gastroesophageal reflux disease).  Thus, an ulcer was not 
ultimately diagnosed.

The VA Agent Orange examination conducted in July 1995 shows 
that the veteran reported complaints, but the digestive 
system was normal on examination, and ulcer was only 
diagnosed "by history".  Similarly, VA medical treatment 
records show that the veteran takes medications and has a 
history of having an ulcer, but no current objective findings 
reflecting the presence of an active duodenal ulcer have been 
noted in recent years.

The Board finds that the additional evidence presented since 
November 1988 is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a duodenal ulcer.  Therefore, the 
additional evidence presented since November 1988 is not new 
and material, and that claim for service connection for a 
duodenal ulcer has not been reopened.  Accordingly, the Board 
concludes that the decision of November 1988 which denied 
service connection for a duodenal ulcer remains final.



ORDER

1.  Service connection for post-traumatic stress disorder is 
denied.

2.  Service connection for lupus, claimed as due to exposure 
to herbicide agents, is denied.

3.  Service connection for headaches is denied.

4.  Service connection for a disorder manifested by pain and 
tingling in the extremities is denied.

5.  New and material has not been presented to reopen a claim 
for service connection for hearing loss and therefore, the 
appeal is denied.  

6.  New and material evidence has not been presented to 
reopen a claim for service connection for a duodenal ulcer 
and therefore, the appeal is denied.


REMAND

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that additional evidence is necessary 
for equitable resolution of the issue on appeal has been 
obtained.  The veteran has not been afforded disability 
evaluation examinations specifically for the purpose of 
evaluating his heart disorder and his lumbosacral sprain.  
The only physical examination which has been conducted in 
connection with his current claims was the herbicide exposure 
examination conducted by the VA in July 1995.  The 
examination, however, does not contain the extensive 
information necessary to properly evaluate the veteran's 
heart disorder and lumbosacral strain.  

The Board also notes that the veteran's heart disease has 
been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7011.  
Subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
disorders of the cardiovascular system were changed, 
effective January 12, 1998.  See 62 Fed. Reg. 65207-65224 
(December 11, 1997).  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Because 
the revised regulations in this case do not allow for their 
retroactive application prior to January 12, 1998, the new 
provisions may not be applied prior to that date.  Rhodan v. 
West, 12 Vet. App. 55 (1998).  In other words, the evidence 
dated prior to January 12, 1998, must be reviewed only in 
light of the old regulations, but the evidence dated after 
January 12, 1998, must be reviewed under both the old and 
newly revised regulations, using whichever version is more 
favorable to the veteran.  Another VA examination is 
necessary in order to obtain the information needed to 
evaluate the veteran's heart disorder under the revised 
criteria. 

Regarding the veteran's lumbosacral strain, the Board notes 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).  Another orthopedic examination is 
need to assess these factors.

As a final note, the Board observes that the veteran, at the 
June 1999 personal hearing, requested that the VA 
examinations be scheduled at the Hampton VA Medical Center.  
As the veteran's request is of record, the RO is requested to 
note the veteran's preference in this regard.  

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his benign premature heart beats or his 
lumbosacral strain.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
cardiology examination and an orthopedic 
examination to determine the current 
severity of his benign premature heart 
beats and his lumbosacral strain.  The 
claims folder should be made available to 
the examiners for review before the 
examinations.  The cardiology examination 
report should include all findings 
necessary to evaluate the veteran's heart 
disorder under both the old and new 
rating criteria.  The orthopedic examiner 
should specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the back is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

